Citation Nr: 0715719	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-14 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), for purposes of accrued benefits.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from August 1968 to January 
1978.  The veteran died on September [redacted], 2002, while several 
of his service connection claims were pending.  The appellant 
is the surviving spouse.  The appellant filed claims for 
accrued benefits based on claims pending on the date of the 
veteran's death. 

In a rating decision issued in February 2003, the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, granted service connection for the cause of death 
of the veteran.  In a rating decision issued in October 2003, 
the RO granted service connection for diabetes mellitus for 
purposes of accrued benefits, but deferred the remaining 
service connection claims, including the PTSD claim, for 
further development.  The claims file was thereafter 
transferred to the Portland, Oregon, RO.  

This appeal arises from a Portland, Oregon, RO rating 
decision issued in July 2004 that, in pertinent part, denied 
service connection for PTSD for accrued benefits purposes.  

During a January 2007 before the undersigned Veterans Law 
Judge, the appellant's representative reiterated that all 
claims, except service connection for PTSD for accrued 
benefits purposes, have been withdrawn (see hearing 
transcript, p 3).  




FINDINGS OF FACT

1.  The appellant's claim for accrued benefits was timely 
filed within one year of the veteran's death in September 
2002.  

2.  At the time of the death of the veteran, his VA claims 
file contained no supporting evidence of a claimed in-service 
PTSD stressor nor did it contain satisfactory evidence that 
he served in combat with the enemy. 

3.  At the time of the death of the veteran, VA possessed no 
supporting evidence of a claimed in-service stressor or 
satisfactory evidence he served in combat. 


CONCLUSION OF LAW

Service connection for PTSD, for accrued benefits purposes, 
have not been met.  38 U.S.C.A. §§ 5013, 5103A,  5107, 5121 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.304(f), 
3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA must tell a claimant the types of 
medical and lay evidence that the claimant could submit that 
is relevant to establishing disability.  In this case, VA has 
notified the appellant of the necessary information.  

VA has notified the appellant of the information and evidence 
needed to substantiate her claim.  VA provided a notice 
letter in December 2004, which provided the necessary 
information.  VA has met its duty to assist in obtaining any 
relevant evidence available to substantiate the claim.  All 
identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its notice letter subsequent to the 
initial adverse decision.  Thus a timing defect has occurred.  

In order to cure a timing defect, a compliant notice must be 
issued followed by the readjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Mayfield II).  In this case, because a survivor's claim for 
accrued benefits must be based solely on evidence in VA's 
possession at the time of the veteran's death, because all 
pertinent evidence has been gathered and associated with the 
claims files, and because the survivor has been notified of 
this requirement, VA need not strictly comply with the 
Federal Circuit's holding in Mayfield II.  A remand for 
additional notice would produce no additional pertinent 
evidence and would benefit appellant.  Thus, the Board's 
adjudication of the claim will not be unfairly prejudicial to 
appellant.  

Accrued Benefits

Appellant's claim for accrued benefits was timely filed 
within one year of the veteran's death in September 2002.  38 
C.F.R. § 3.1000(c).  

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his or her lawful 
surviving spouse may be paid periodic monetary benefits to 
which he or she was entitled at the time of death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when the veteran died.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000.

Congress amended 38 U.S.C.A. § 5121 to repeal the two-year 
limit on accrued benefits so that a veteran's survivor may 
receive the full amount of award for accrued benefits.  This 
change applies only to deaths occurring on or after the date 
of enactment, December 16, 2003.  Because the veteran died in 
September 2002, which was before the date of enactment, this 
change does not apply in this case and is noted only for 
information purposes.  See Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 104, 117 Stat. 2651(2003) (codified at 
38 U.S.C. § 5121(a)).

Evidence in the veteran's VA claims file at the date of his 
death on September [redacted], 2002, include VA mental health records 
dated in August 2002.  These health records contain a 
diagnosis of PTSD related to service in Vietnam.  Also in the 
file was the veteran's April 2002 service connection claim 
wherein he noted that a diagnosis of PTSD was made in 1994.  
A careful review of the claims file did not produce evidence 
of the claimed 1994 diagnosis of PTSD.

Also of record was a DD Form 214 reflecting that the veteran 
received the Vietnam Service Medal, the Vietnam Campaign 
Medal, and credit for overseas service in Korea and in 
Germany.  The form notes that his Army Military Operational 
Specialty Code (MOS) was 31M40, communication equipment 
operator.  Service medical records, which were also in his 
claims file, do not reflect a mental disorder or other 
information pertinent to the PTSD claim.  

The next issue is whether the evidence in the claims file at 
the time of the veteran's death is sufficient to grant 
service connection for PTSD.  For that determination, the 
regulation governing service connection for PTSD must be 
considered.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. 
§ 3.304(f) (2006); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

In this case, medical evidence of a diagnosis of PTSD was in 
the veteran's claims file at the time of his death.  Because 
the PTSD diagnosis is based on claimed in-service stressors, 
the diagnosis itself serves as the vital link between the 
PTSD symptoms and a claimed in-service stressor.  Missing, 
however, is specific evidence identifying the claimed 
stressor and supporting evidence that the claimed stressor 
occurred, or alternatively, evidence that the veteran served 
in combat with the enemy.  

Also in the claims file on the date of death was evidence of 
the veteran's military decorations.  Decorations, such as the 
VSM or VCM, while suggestive of combat, does not rise to the 
level of "at least as likely as not" that the veteran 
served in combat.  On the other hand, evidence of a military 
decoration such as the Purple Heart Medal, which denotes that 
a veteran has been wounded in battle, does suffice as 
evidence of combat.  Unfortunately, evidence in the claims 
file at the date of death does not reflect that the veteran 
was awarded the Purple Heart Medal or other combat-related 
decoration.  

Information on the veteran's MOS was in the claims file on 
the date of death.  The veteran's MOS of radio operator, 
while suggestive of forward deployment, is not sufficient 
evidence of combat because rear echelon support personnel who 
had no combat also served as radio operators.  

Thus, service connection for PTSD cannot be established based 
on the evidence actually in the veteran's file on the date of 
death.  

As noted above, VA may also consider evidence not in the VA 
claims file at the date of death, but the only if that 
evidence was in VA's possession at the time of death.  Since 
the death of the veteran, additional evidence has been added 
to the claims file.   Upon review of the later received 
evidence, the vital evidence necessary for grant of service 
connection for PTSD was not found.  While the VA reports 
added to the file since the veteran's death were actually in 
VA's possession prior to his death and thus may be 
considered, these records do not contain the necessary 
information.  For instance, a May 2002 VA psychiatric 
hospitalization report even recites that the veteran was in 
combat in Vietnam; however, no basis for this was given.  The 
May 2002 VA report simply mirrors what the veteran had told 
the examiner, it does not corroborate his combat claim.  

The veteran may not corroborate his own claimed stressor or 
combat claim because the regulation requires in addition to 
his claim, "credible supporting evidence that the claimed 
in-service stressor occurred", or, evidence that establishes 
combat with the enemy.  In other words, what is required is 
evidence, other than from the veteran, that supports the 
existence of the claimed stressful event, or evidence that at 
least places the issue of his participation in combat with 
the enemy in relative equipoise.  38 U.S.C.A. §§ 1154, 5107; 
38 C.F.R. § 3.304(f).  

There is an undated, hand-written letter among the records 
date-stamped on September 2, 2004, that is titled "August 6th 
in response."  It mentions that the veteran "had no choice 
that day in Vietnam."  Even if it is established that VA 
possessed that record on the date of death, it does not 
corroborate a claimed stressor or combat participation, as it 
is simply too vague.  

The appellant testified that VA clinical records of a 4-month 
hospitalization by VA for PTSD in 2002 would prove the claim.  
She also testified that the veteran had many flashbacks or 
nightmares of the war and that he had killed people in the 
war and defended a fire base perimeter during the war.  
Unfortunately, the VA hospital records do not corroborate the 
claimed stressor or claim of combat.  The appellant's recent 
testimony was obviously not of record at the time of the 
veteran's death nor was it in VA's possession at that time 
and cannot be used to corroborate either the existence of a 
claimed stressor or participation in combat.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Absent any proof that on the date of the 
veteran's death VA possessed credible supporting evidence of 
the alleged PTSD stressor or combat service, service 
connection for PTSD for accrued benefits purposes cannot be 
granted.  


ORDER

Service connection for PTSD, for purposes of accrued 
benefits, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


